Citation Nr: 1815377	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory or lung disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive neurosis, and schizophrenia.
7.  Entitlement to service connection for a respiratory or lung disability, to include bronchitis, asthma, emphysema, or chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for a skin disability, to include as secondary to stress associated with psychiatric disability.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for postoperative residuals of a hemicolectomy.

12.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

13.  Entitlement to an earlier effective date for the award of a 10 percent rating for service-connected right plantar wart residuals.

14.  Entitlement to an earlier effective date for the award of a 10 percent rating for service-connected sinusitis.

15.  Entitlement to a rating in excess of 10 percent for service-connected right plantar wart residuals.

16.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis.

17.  Entitlement to a compensable rating for service-connected left upper cheek scar.

18.  Whether a May 1987 correspondence may be accepted as a valid notice of disagreement (NOD).



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from July 1971 to August 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

Notwithstanding the fact that the Agency of Original Jurisdiction (AOJ) has apparently adjudicated the matters involving PTSD, schizophrenia, bronchitis, and asthma as original claims for service connection, a review of the record shows that, for reasons discussed further below, prior final rating decisions denied service connection for mental and nervous disorders and lung conditions broadly.  Therefore, whether new and material evidence has been received to reopen those claims must be addressed in the first instance.  Notably, even if the AOJ's action were interpreted as reopening those prior claims in some limited fashion, this question nonetheless must be considered by the Board as well, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Hence, what the AOJ may have determined in this regard is, in either case, irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The matters of entitlement to service connection for right elbow disability and a higher rating based on multiple noncompensable service-connected disabilities have been raised by March 2010 and August 2011 correspondences, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those matters and they must be referred for appropriate action.  38 CFR 19.9(b)(2017).

The issues of service connection for psychiatric disability, respiratory disability, hemorrhoids, skin disability, hemicolectomy residuals, and TBI residuals, increased ratings for service-connected right plantar wart residuals, left upper cheek scar, and sinusitis, earlier effective dates for 10 percent ratings assigned for right plantar wart residuals and sinusitis, and validity of a May 1987 correspondence as an NOD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final March 1979 rating decision denied the Veteran service connection for a nervous disorder (claimed as depressive neurosis) broadly because no such disability was found to be incurred or aggravated by service; a later May 1987 rating decision specifically denied service connection for depressive neurosis because there was no evidence of treatment for any nervous disorder in service; the Veteran subsequently sought to reopen service connection for a mental disorder but a final August 2002 rating decision declined to do so because new and material evidence had not been received.

2.  Evidence received since the prior final denial includes evidence not of record at that time; provides updated and previously unconsidered, specific details regarding his alleged stressors in service (some of which have been explicitly conceded by a November 2010 VA finding) and new, unverified stressor allegations; suggests that the Veteran's STRs may be incomplete; relates to an unestablished fact necessary to substantiate the underlying claim of service connection (i.e., in-service event); and raises a reasonable possibility of substantiating that claim.

3.  A final August 1989 rating decision denied the Veteran service connection for a lung condition broadly because there was no evidence of treatment or diagnosis for such disability in service.

4.  Evidence received since the August 1989 denial includes evidence not of record at that time; suggests the Veteran has a number of current respiratory diagnoses (including asthma, bronchitis, emphysema, allergic rhinitis, and COPD) that may be related to documented dust exposures in service or other injuries therein; relates to an unestablished fact necessary to substantiate the underlying claim of service connection (i.e., current diagnosis and in-service event); and raises a reasonable possibility of substantiating that claim.

5.  A final April 1976 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was not shown; the Veteran sought to subsequently reopen that claim but a final August 2002 rating decision declined to do so because new and material evidence had not been received.

6.  Evidence received since the April 1976 denial includes evidence that was not previously of record indicating that the Veteran had an instance of elevated blood pressure, but specifically notes this was without a diagnosis of hypertension, in 2005 and alleging that he has hypertension that may be related to his psychiatric disability; thus, notwithstanding the new allegations, the new evidence does not relate to a critical unestablished fact necessary to substantiate the underlying claim of service connection (i.e., a current disability); and does not raise a reasonable possibility of substantiating that claim.

7.  A final May 1987 rating decision denied the Veteran service connection for a back disability because no such disability was shown at the time despite notations of complaints in service.

8.  Evidence received since the May 1987 denial includes evidence not of record at that time that alleges a back disability was incurred in service during a fall but does not tend to show the Veteran has any current low back disability; does not relate to a critical unestablished fact necessary to substantiate the underlying claim of service connection (i.e., current disability); and does not raise a reasonable possibility of substantiating that claim.

9.  A final August 2002 rating decision denied the Veteran service connection for hemorrhoids because no such disability was shown and hemorrhoids was not shown to be either incurred in or caused by service.

10.  Evidence received since the August 2002 denial includes evidence not of record at that time that suggests he has internal hemorrhoids and includes new allegations indicating such disability is related to sitting in armored personnel carriers during rough rides; relates to unestablished facts necessary to substantiate the underlying claim of service connection (i.e., current disability, in-service event, and a nexus to service); and raises a reasonable possibility of substantiating that claim.

11.  The Veteran has presented competent and credible testimony that he has tinnitus that began during service following exposure to hazardous military noise.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for an acquired psychiatric disability is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received; service connection for a respiratory disability is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been received to reopen service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received; service connection for hemorrhoids is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

6.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  However, as claims to reopen service connection for psychiatric disability, respiratory disability, and hemorrhoids and service connection for tinnitus are being granted in full, they are adequately addressed above and will not be discussed substantively in this analysis.

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in March 2010 and April 2011.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not alleged that any pertinent evidence remains outstanding.  Notably, while VA has not provided examinations for such disabilities, VA's duty to assist is nonetheless met because (1) threshold elements of service connection are not shown in these matters and (2) the duty to assist by providing such examinations is not applicable until and unless service connection is reopened based on receipt of new and material evidence which, for reasons discussed further below, has not been shown here.  Therefore, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

An April 1976 rating decision denied the Veteran service connection for hypertension because no such disability was shown.  He was notified of that decision and his appellate rights, and did not appeal it; therefore, it became final based on the evidence then of record.  Although the Veteran subsequently sought to reopen that claim, an August 2002 rating decision denied that claim because new and material evidence had not been received.  Once again, he was notified of the decision and his appellate rights and did not appeal; therefore, the August 2002 decision also became final, and is the prior final denial in that matter.

Similarly, a May 1987 rating decision denied service connection for low back disability because no chronic back disability was shown.  The Veteran was also notified of this decision and his appellate rights and did not appeal it; therefore, it, too, became final based on the evidence then of record and is the prior final denial in that matter.

Evidence received since both the prior final August 2002 and May 1987 denials does include new evidence that was not previously of record at the time of those denials.  Specifically, the Veteran has submitted new lay statements (alleging that he has hypertension that may be secondary to psychiatric disability and that he sustained an initial back injury during training by falling into a foxhole while trying to avoid noxious gasses as well as during protests and in altercations while trying to guard vehicles during his time at Fort Benning).  However, notwithstanding these new allegations, there is, critically, no new evidence that tends to show the Veteran has a current diagnosis for either hypertension or low back disability.  Notably, although a February 2005 VA treatment record notes elevated blood pressure, it does not diagnose hypertension and also explicitly states that the notation was without a diagnosis of hypertension.  Similarly, although a May 2007 VA treatment record documents complaints of left-sided back pain following a fall in the Veteran's yard, there is no indication of a diagnosis for chronic low back disability.  

Under the circumstances, the Board finds that there is no new evidence which also relates to critical previously unestablished facts (i.e., current disability) needed to substantiate the underlying claims of service connection for hypertension and low back disability.  Notably, even if the Board were to consider such claims on their merits, the absence of a present disability renders a service connection claim invalid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, considering the above, the Board finds that new and material evidence has not been received to reopen claims of service connection for hypertension or low back disability.

Accordingly, the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply, and the appeals thereof must be denied.


ORDER

The appeal to reopen service connection for an acquired psychiatric disability is granted.

The appeal to reopen service connection for a respiratory disability is granted.

The appeal to reopen service connection for hypertension is denied.

The appeal to reopen service connection for a low back disability is denied.

The appeal to reopen service connection for hemorrhoids is granted.

Service connection for tinnitus is granted.


REMAND

Regrettably, further development is required.  A review of the record shows that development to verify the Veteran's reported stressors has been inadequate-it does not appear that appropriate attempts to secure pertinent records outside of military personnel records was made, despite repeated allegations that such corroborating evidence exists.  Moreover, no inquiries were forwarded to the Joint Services Records Research Center (JSRRC) regarding any of the Veteran's alleged stressors.  

In addition, the Veteran has repeatedly alleged that he received mental health treatment during service in Germany and additional injuries (including serious head trauma) during his time at Fort Ord and Fort Benning, but there are no such records in the file.  As the matter is already being remanded, additional efforts should be made to verify whether the Veteran's STRs are, in fact, complete (and to secure any STRs that remain outstanding).  The Board also notes that the most recent VA treatment records in the file are from several years ago, and updated records are both constructively of record and likely to contain pertinent information to the matters remaining on appeal (particularly those involving increased ratings).  

The Veteran has also alleged that he was exposed to radiation during service and, as such, appropriate development is required pursuant to 38 C.F.R. § 3.311 to obtain evidence with which a dose estimate may be made, to include any referral for initial review or independent expert review as indicated under the provisions of that section.

Furthermore, new VA examinations are needed to clarify the nature and likely etiologies of his alleged psychiatric disability, respiratory disability, hemorrhoids, skin disability, hemicolectomy residuals, and TBI residuals as well as the current severity of his service-connected right plantar wart residuals, sinusitis, and left upper cheek scar (which were last examined in November 2016, well over a year ago).  In this regard, the Board notes that a prior January 2011 VA psychiatric examination report is inadequate because it does not explain why the Veteran was not found to meet the criteria for PTSD, does not properly consider the then-conceded fear-based stressor, does not provide a medical nexus opinion regarding the diagnosis of schizophrenia, and does not reconcile the diagnostic findings (or lack thereof) with conflicting evidence in the record.  Similarly, an April 2011 VA examination report assessing his alleged TBI residuals is inadequate because it fails to consider the notations and complaints of memory loss, intracranial vessel atherosclerosis, nausea, psychiatric symptoms, and hallucinations since sustaining head trauma in service in addition to headaches and is potentially based on an incomplete factual record (given the Veteran's consistent and repeated allegations that he sustained head trauma in service that is not documented in the record).  Moreover, and rather crucially, the examiner does not adequately discuss whether any evidence in the Veteran's STRs is consistent with his allegation of head trauma therein.

Finally, the Board notes that the Veteran properly disagreed with the effective dates assigned to ratings awarded for service-connected sinusitis and right plantar wart residuals in his August 2011 NOD appealing the May 2011 decision on appeal.  However, for reasons that remain unclear, the AOJ simply omitted those matters from the subsequent April 2014 statement of the case (SOC).  Similarly, a review of the record shows the Veteran's representative filed an August 2011 correspondence alleging that a May 1987 correspondence was an NOD that was never addressed.  A subsequent August 2011 letter determined that that correspondence was not a proper and valid NOD, and the Veteran then filed a timely September 2011 correspondence explicitly disagreeing with that determination.  No SOC has been issued addressing that matter either.  As he has properly initiated appeals of the effective dates and validity determination described above, corrective action is needed.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Conduct exhaustive development to verify that the Veteran's STRs are complete and secure ALL STRs THAT ARE NOT ALREADY OF RECORD, to specifically include any reflecting mental health treatment (circa 1972), head trauma (circa 1971), or other injuries during service as the Veteran alleges throughout the record.

2. Conduct exhaustive development to verify the Veteran's alleged psychiatric stressors in service, to include (1) engaging with hostile forces at the border while serving at Daley Barracks in Bad Kissingen, Germany; (2) engaging with Russian special forces in a truck mounted missile launcher during the same time period; (3) shooting his best friend out of paranoia on guard duty circa 1972 in Germany (identified as a J. Human, Heuman, or Neumann) during service at the same location; (4) general combat experience; and (4) driving an armored personnel carrier that flipped over and pushed the chest of a fellow service member into the ground.  

To facilitate such verification, the AOJ MUST SEEK OUT AND SECURE ALL PERTINENT SERVICE RECORDS (not limited to personnel records) that may aid in corroborating these stressors-to include personnel records of other service members identified in the pertinent allegations, police reports, unit histories, duty logs, or other such documents.  Once the appropriate documentary development has been completed, the AOJ should forward the entire record to the JSRRC and initiate the appropriate number of inquiries required to adequately research the Veteran's alleged stressors.  Any findings must be explained in full, with citation to supporting evidence, and documented for the record.  

3. Conduct exhaustive development to obtain any and all evidence that may be pertinent to confirming the Veteran's allegations of exposure to radiation and in estimating the extent of such exposure (i.e., dose information) including, but not limited to, any DD Form 1141, if maintained, STRs, or other records that may contain information pertaining to the Veteran's radiation dose in service.  

4. All such records must then be forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If necessary to reconcile a material difference between an estimate of dose from a credible source submitted by or on behalf of the Veteran and dose data derived from official military records, the estimates and supporting documentation must be referred to an independent expert, selected by the Director of the National Institutes of Health for preparation of a separate radiation dose estimate.  The AOJ must document all radiation-related findings for the record.

5. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

6. The AOJ must document its efforts to secure all records sought pursuant to the development ordered above for the record.  If any records are deemed unavailable, the AOJ must document that fact and the reason for such unavailability.

7. If, following the development ordered above, it is determined that the Veteran has been exposed to a radiogenic disease as well as ionizing radiation and such disease became manifest five years or more after exposure, the matter must be referred to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b).  

8. Then, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his alleged psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran meet the diagnostic criteria for PTSD under the DSM-5?  In so finding, the examiner must specifically consider whether the Veteran satisfies the diagnostic criteria for PTSD related to a conceded stressor based on fear of hostile military or terrorist activity.

b. Please identify, by medical diagnosis, all psychiatric disability entities found (other than PTSD).  All diagnostic findings must be reconciled with conflicting evidence in the record.  If a previously documented diagnosis is deemed incorrect or obsolete (i.e., subsumed by a more appropriate diagnosis), the examiner must explain why.  

c. For each psychiatric disability entity diagnosed (including PTSD), the examiner should opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service or any VERIFIED STRESSORS, confirmed radiation exposure, or complaints and treatment noted therein.  

The examiner should, again, note that VA has conceded a stressor in service based on fear of hostile military or terrorist activity.

d. The examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that any diagnosed psychiatric disability (including PTSD) first manifested in service, giving due consideration to BOTH his allegations of psychiatric symptoms, namely hallucinations AND the significance of the disciplinary problems he faced therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

9. Then, arrange for the Veteran to be examined by a pulmonologist or respiratory specialist to determine the nature and likely etiology of his alleged respiratory disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each respiratory disability entity diagnosed.  All diagnostic findings (or lack thereof) must be reconciled with conflicting evidence in the record.

b. For each respiratory disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include as a result of injuries, dust exposure, or any confirmed radiation exposure therein?

c. For each respiratory disability diagnosed, is it also AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected sinusitis?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

10. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his hemorrhoids.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that his documented hemorrhoids are related to military service, to include his allegations of bumpy rides in armored personnel carriers, dust exposures, or confirmed radiation exposures therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

11. Then, arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his alleged skin rash and the current severity of his left upper cheek scar.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, all skin disability entities found (other than a left upper cheek scar and right heel plantar wart scar residuals).  All diagnostic findings (or lack thereof) must be reconciled with conflicting evidence of record.

b. For each skin disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include dust exposure or any confirmed radiation exposure therein?

c. For each skin disability diagnosed, is it also AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED OR AGGRAVATED (WORSENED BY) stress related to the Veteran's psychiatric disability or already service-connected disabilities?

The examiner MUST ALSO describe all symptoms, pathology, and impairment associated with the Veteran's left upper cheek scar to allow for application of the relevant rating criteria.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

12. Then, arrange for the Veteran to be examined by a gastroenterologist or other appropriate physician to determine the nature and likely etiology of his hemicolectomy residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have any postoperative hemicolectomy residuals?  If so, the examiner should identify all such residuals.  Any diagnostic findings (or lack thereof) must be reconciled with conflicting evidence in the record, to include notations of epigastric complaints, gastritis, gastroesophageal reflux disease (GERD), peptic ulcer, nausea, bleeding, and vomiting in the record.

b. If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that any postoperative hemicolectomy residuals are related to the Veteran's service, to include dust exposure or any confirmed radiation exposure therein?

Specifically, the examiner should consider and discuss whether the initial perforation requiring a hemicolectomy in the first place may have been related to service.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

13. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his alleged TBI residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have any symptoms, pathology, or impairment consistent with TBI residuals?  All diagnostic findings (or lack thereof) must be reconciled with conflicting evidence in the record, to include notations and reports of hallucinations, nausea, memory loss, headaches, atherosclerotic disease of the intracranial vessels, history of seizures, and the Veteran's psychiatric complaints.

b. If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that any such residual symptoms, pathology, or impairment is related to the Veteran's military service, to include his reported head trauma therein?  The examiner should consider and discuss whether there is any evidence in the Veteran's STRs or reports from that time that are consistent with a TBI (or multiple head injuries).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

14. Then, arrange for the Veteran to be examined by a podiatrist to determine the current severity of his right plantar wart residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and impairment associated with such disability in sufficient detail to allow for application of the pertinent rating criteria (to include scar residuals, if warranted).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

15. Then, arrange for the Veteran to be examined by an ear, nose, and throat specialist to determine the current severity of his sinusitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and impairment associated with such disability to allow for application of the pertinent rating criteria.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

16. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

17. The AOJ should issue an appropriate statement of the case (SOC) addressing the Veteran's appeals seeking earlier effective dates for ratings assigned for sinusitis and right plantar wart residuals and contesting the validity of a May 1987 correspondence as a proper NOD.  He and his representative should be notified of the process and proper time window for perfecting the appeals and, if any are so perfected, they should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


